In a proceeding, inter alia, to evict a tenant, the appeal (by permission) is from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated September 22, 1976, which reversed a judgment of the District Court, Nassau County, Third District, in favor of the appellant tenants and awarded possession and a money judgment to the respondent landlord. Order affirmed, with costs. The appellant tenants were not physically expelled or excluded from the demised premises. Therefore, a partial, actual eviction had not occurred. The tenants cannot claim a constructive eviction since at no time did they abandon the premises. Hopkins, J. P., Margett, Damiani and Rabin, JJ., concur.